1 Reported in 280 N.W. 5.
Upon the complaint this court duly cited defendant to show cause why he should not be adjudged in contempt of this court for practicing law after disbarment on August 10, 1934. In re Disbarment of Nelson, 192 Minn. 313, 256 N.W. 186. Defendant duly appeared March 31, 1938, and, after hearing his excuses, it is found that the charges made in the complaint are substantially true and that defendant is guilty of contempt in practicing law notwithstanding the judgment of this court revoking his license so to practice. And, as punishment, defendant is sentenced to confinement in the Hennepin county jail for 30 days. Let judgment be entered accordingly.
In consideration for the age and state of health of defendant, execution of sentence is stayed during good behavior; meanwhile defendant is placed under the supervision of the State Board of Law Examiners. *Page 599